



Exhibit 10.6
PROMISSORY NOTE


DEFINED TERMS
Execution Date: June 30, 2016
City and State of Signing:
Newport Beach, California
Loan Amount: Up to $47,400,000.00 of which (x) $41,000,000.00 (“Initial Loan
Amount”) shall be disbursed to Borrower on the Initial Loan Amount Funding Date
and (y) up to $6,400,000.00 (“Maximum Loan Amount”) shall be disbursed as, when,
and to the extent expressly provided in Section 12 of the Note. [Note: Assumes
full disbursement of Initial Loan Amount and will be modified as necessary]
Initial Interest Rate: 2.60%


Interest Rate: A rate per annum equal to the sum of 215 basis points (2.15%)
(the “Spread”) and the LIBOR RATE (as defined in Section 1(b))
Borrower: KBSGI 421 SW 6TH AVENUE, LLC, a Delaware limited liability company


Borrower's Address:


KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Clint Copulos, Vice President of Asset Management
 
With a copy to:
  
KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Todd Smith, VP, Controller REIT Corporate Accounting
 
And to:
 
KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Bryce Lin, Director of Finance and Reporting


And to:





1
PROMISSORY NOTE

--------------------------------------------------------------------------------





Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


Holder: METROPOLITAN LIFE INSURANCE COMPANY, A NEW YORK CORPORATION
Holder's Address:
Metropolitan Life Insurance Company, a New York corporation
10 Park Avenue
Morristown, New Jersey 07962
Attention: Senior Vice President, Real Estate Investors


With a copy to:
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President
And to:
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Associate General Counsel


Maturity Date: July 1, 2021. The Maturity Date is subject to extension as
provided in Section 14 herein.
Initial Loan Amount Funding Date: The date the Initial Loan Amount is disbursed
to Borrower.
Earn Out Funding Date: The date or dates the Maximum Loan Amount or portions
thereof is disbursed to Borrower.


Interest Only Period: The period from the Initial Loan Amount Funding Date and
ending on the Maturity Date.
 



2
PROMISSORY NOTE

--------------------------------------------------------------------------------





Monthly Installment: As provided in Section 1(c) hereof.
Permitted Prepayment Period: The Loan may not be prepaid in whole or in part at
any time prior to the Maturity Date except as follows. Commencing on  July 1,
2017 (the “Prepayment Commencement Date”) Borrower may prepay the Loan without a
prepayment fee on ten (10) days prior written notice.
Sections 8, 9 and 10 set forth other provisions relating to permitted and
prohibited prepayments
Liable Party: KBSGI REIT PROPERTIES, LLC, a Delaware limited liability company


Addresses of Liable Party:


KBSGI REIT PROPERTIES, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Clint Copulos, Vice President of Asset
Management
 
With a copy to:
  
KBSGI REIT PROPERTIES, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Todd Smith, VP, Controller REIT Corporate Accounting
 
And to:
 
KBSGI REIT PROPERTIES, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Bryce Lin, Director of Finance and Reporting


And to:
Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.
Late Charge: An amount equal to four cents ($.04) for each dollar that is
overdue.





3
PROMISSORY NOTE

--------------------------------------------------------------------------------







Default Rate: An annual rate equal to the Interest Rate plus four percent (4%).


Note: This Promissory Note.


Deed of Trust: Deed of Trust, Assignment of Leases and Rents, Security
Agreement, and Fixture Filing dated as of the Execution Date granted by Borrower
to the Trustee named in the Deed of Trust for the benefit of Holder, together
with all extensions, renewals, modifications, restatements and amendments
thereof.


Loan Documents: This Note, the Deed of Trust and any other documents related to
this Note and/or the Deed of Trust (except the Indemnity Agreement and the
Guaranty) and all renewals, amendments, modifications, restatements and
extensions of these documents.


Guaranty: Guaranty of Recourse Obligations dated as of the Execution Date and
executed by Liable Party in favor of Holder, together with all extensions,
renewals, modifications, restatements and amendments thereof.


Indemnity Agreement: Unsecured Indemnity Agreement dated as of the Execution
Date and executed by Borrower in favor of Holder, together with all extensions,
renewals, modifications, restatements and amendments thereof.


The Indemnity Agreement and the Guaranty are not Loan Documents and shall
survive repayment of the Loan or other termination of the Loan Documents in
accordance with their terms.


Loan:  The loan evidenced by this Note.


 



FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder, at Holder's
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations.


Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Deed of Trust.


1.    Payment of Principal and Interest. Principal and interest under this Note
shall be payable as follows:


(a)    The Initial Interest Rate is the rate set forth on the front page of this
Note. The Interest Rate will be reset by Holder, effective as of the first
calendar day of the second month following the month during which the Initial
Loan Amount Funding Date occurs, and effective the first calendar day of the
first month of each successive one month period
thereafter during the term of the Loan (individually “Rate Reset Date” and
collectively “Rate


4
PROMISSORY NOTE

--------------------------------------------------------------------------------





Reset Dates”). The Interest Rate will be reset as aforesaid to the annual rate
equal to the sum of (i) the Spread plus (ii) the “LIBOR Rate” as of
approximately 11:00 a.m. London Time on the second Business Day prior to each of
the Rate Reset Dates. A “Business Day” shall mean a day that both (x) commercial
banks in London are open for international business (including dealings in
dollar deposits) and (y) Holder is open for business in New York City;


(b)    The term “LIBOR Rate” as used herein shall mean the one month London
interbank offered rate for deposits in U.S. dollars rounded upwards, if
necessary, to the nearest one one-hundredth (1/100th) of one percent appearing
on the display designated as Reuters Screen LIBOR01 Page, or such other page as
may replace LIBOR01 on that service (or such other service as may be nominated
as the information vendor by the British Bankers' Association (“BBA”), or
successor administrator to the BBA, for the purpose of displaying British
Bankers' Association, or successor administrator’s, interest settlement rates
for U.S. dollar deposits as the composite offered rate for London interbank
deposits). If the aforementioned sources of the LIBOR Rate are no longer
available, then the term “LIBOR Rate” shall mean the one month London interbank
offered rate for deposits in U.S. dollars rounded upwards, if necessary, to the
nearest one one-hundredth (1/100th) of one percent as shown on the appropriate
Bloomberg Financial Markets Services Screen or any successor index on such
service under the heading “USD”. In the event the LIBOR Rate is no longer
available, it shall be replaced by the nearest equivalent or replacement
benchmark rate as reasonably determined by Holder in its sole discretion;


(c)    Borrower shall pay interest only in advance on the Initial Loan Amount
Funding Date and shall then pay interest only in arrears, on the first day of
the second month following the Initial Loan Amount Funding Date and thereafter
Borrower shall make payments of interest only on the first day of each month
through and including the last month of the Loan term (i.e., July 1, 2021],
unless otherwise extended pursuant to Section 14). The entire outstanding
principal balance of the Loan together with all accrued interest and all other
sums due under the Loan Documents, shall be paid on the first day of the 61st
month following the Initial Loan Amount Funding Date (i.e., July 1, 2021 unless
otherwise extended pursuant to Section 14). Interest shall be calculated on a
daily basis of the actual number of days elapsed over a 360-day year; and


(d)    On the Maturity Date, a final payment in the aggregate amount of the
unpaid principal sum evidenced by this Note, all accrued and unpaid interest,
and all other sums evidenced by this Note (and all renewals, modifications,
consolidations and extensions of this Note) or secured by the Deed of Trust
and/or required to be paid by Borrower under any of the other Loan Documents as
well as any future loans, advances or fundings under the Deed of Trust that may
be made to or on behalf of Borrower by Holder following the Initial Loan Amount
Funding Date (collectively, the “Secured Indebtedness”), shall become
immediately payable in full.
Borrower acknowledges and agrees that a substantial portion of the original Loan
Amount shall be outstanding and due on the Maturity Date.


5
PROMISSORY NOTE

--------------------------------------------------------------------------------





2.    Application of Payments. At the election of Holder, and to the extent
permitted by law, all payments shall be applied in the order selected by Holder
to any expenses, prepayment fees, late charges, escrow deposits and other sums
due and payable under the Loan Documents, and to unpaid interest at the Interest
Rate or at the Default Rate, as applicable. The balance of any payments shall be
applied to reduce the then unpaid Loan Amount.


3.    Security. The covenants of the Deed of Trust are incorporated by reference
into this Note. This Note shall evidence, and the Deed of Trust shall secure,
the Secured Indebtedness.


4.    Late Charge. If any payment of interest, any payment of a Monthly
Installment or any payment of a required escrow deposit is not paid within seven
(7) days after the due date, Holder shall have the option to charge Borrower the
Late Charge. The Late Charge is for the purpose of defraying the expenses
incurred in connection with handling and processing delinquent payments and is
payable in addition to any other remedy Holder may have. Unpaid Late Charges
shall become part of the Secured Indebtedness and shall be added to any
subsequent payments due under the Loan Documents.


5.    Acceleration Upon Default. To the fullest extent permitted by law, at the
option of Holder, the Secured Indebtedness, and all other sums evidenced and/or
secured by the Loan Documents, including without limitation any applicable
prepayment fees (collectively, the “Accelerated Loan Amount”) shall become
immediately due and payable if Borrower fails to pay any sum specified in this
Note within ten (10) days after the date of written notice of such failure from
Holder to Borrower, provided, however, that Holder shall not be required to
provide such notice more than one (1) time in any twelve (12) month period or
two (2) times in the aggregate during the term of the Loan, and in the event
that Holder is no longer required to provide Borrower with such notices of such
failure, then the failure of Borrower to pay any sum specified in this Note
within ten (10) days of the date when such amount is due shall cause the
Accelerated Loan Amount to become immediately due and payable.
6.    Interest Upon Default. The Accelerated Loan Amount shall bear interest at
the Default Rate which shall never exceed the maximum rate of interest permitted
to be contracted for under the laws of the State. The Default Rate shall
commence upon the occurrence of an Event of Default and shall continue until all
defaults are cured.


7.    Limitation on Interest. The agreements made by Borrower with respect to
this Note and the other Loan Documents are expressly limited so that in no event
shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which
is unlawful, at Holder's election, the amount of unlawful interest shall be
refunded to Borrower (if actually paid) or applied to reduce the then unpaid
Loan Amount.


6
PROMISSORY NOTE

--------------------------------------------------------------------------------





To the fullest extent permitted by applicable laws, any amounts contracted for,
charged or received under the Loan Documents included for the purpose of
determining whether the Interest Rate would exceed the highest lawful rate shall
be calculated by allocating and spreading such interest to and over the full
stated term of this Note.


8.    Prepayment. Borrower shall not have the right to prepay all or any portion
of the Loan Amount at any time during the term of this Note except as expressly
set forth in the Defined Terms. If Borrower provides notice of its intention to
prepay, the Accelerated Loan Amount shall become due and payable on the date
specified in the prepayment notice; provided, however, that, no more than two
(2) times in any twelve (12) month period, Borrower shall have the right (at no
cost charged by Holder to Borrower) to revoke any notice to Holder of Borrower’s
notice to prepay upon not less than five (5) business day’s prior written notice
to Holder.


9.    Lockout Prepayment Fee.


(a)     Any tender of payment by Borrower or any other person or entity of the
Secured Indebtedness, other than as expressly provided in the Loan Documents,
prior to the Prepayment Commencement Date shall constitute a prohibited
prepayment. If a prepayment of all or any part of the Secured Indebtedness is
made (i) following an Event of Default and an acceleration of the Maturity Date,
(ii) as a result of the application of money to the principal of the Loan after
a casualty or condemnation, or (iii) in connection with a purchase of the
Property or a repayment of the Secured Indebtedness at any time before, during
or after, a judicial or non-judicial foreclosure sale of the Property, then to
compensate Holder for the loss of the investment, if such event occurs prior to
the Prepayment Commencement Date, Borrower shall pay an amount equal to the
Lockout Prepayment Fee (as hereinafter defined). Notwithstanding the foregoing,
so long as Borrower makes a good faith effort to recover any Lockout Prepayment
Fee which would be due as a result of a casualty or condemnation, from the
insurer in the case of a casualty or from the condemning authority, then the
Lockout Prepayment Fee due as a result of the casualty or condemnation shall be
waived except to the extent recovered by Borrower.


(b)    The “Lockout Prepayment Fee” shall be equal to the greater of (a) the
value of all remaining Partial Monthly Payments of Interest (as defined below),
or (b) one percent (1%) of the amount of the principal being prepaid. A “Partial
Monthly Payment of Interest” shall be defined as the outstanding principal
balance of the Loan multiplied by the sum of the Spread plus the LIBOR Rate,
divided by 360, multiplied by 365 and divided by 12. The number of “remaining”
Partial Monthly Payments of Interest to be used in the calculation of the
Lockout Prepayment Fee shall be equal to the number of remaining monthly
installments of principal and interest due on the Loan to and including the
Prepayment Commencement Date.


10.    Waiver of Right to Prepay Note Without Prepayment Fee. Borrower
acknowledges that Holder has relied upon the anticipated investment return under
this Note in entering into transactions with, and in making commitments to,
third parties and that except as
and when prepayment is expressly permitted under the terms of this Note without
a prepayment fee, the tender of any prohibited prepayment or any permitted
prepayment which pursuant to the


7
PROMISSORY NOTE

--------------------------------------------------------------------------------





terms of this Note requires a Lockout Prepayment Fee, shall include the Lockout
Prepayment Fee. Borrower agrees that the determination of the Interest Rate was
based on the intent, expectation and agreement (and the Interest Rate would have
been higher without such agreement) of Borrower and Holder that the amounts
advanced under this Note would not be prepaid during the term of this Note, or
if any such prepayment would occur, the Lockout Prepayment Fee would apply
(except as expressly permitted by the terms of this Note). Borrower also agrees
that the Lockout Prepayment Fee represents the reasonable estimate of Holder and
Borrower of a fair average compensation for the loss that may be sustained by
Holder as a result of a prepayment of this Note and it shall be paid without
prejudice to the right of Holder to collect any other amounts provided to be
paid under the Loan Documents.


BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER OREGON LAW TO PREPAY
THIS NOTE, IN WHOLE OR IN PART, WITHOUT FEE OR PENALTY, UPON ACCELERATION OF THE
MATURITY DATE OF THIS NOTE, AND (B) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT
OF THIS NOTE IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF
THIS NOTE BY HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER UNDER ANY LOAN
DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY TRANSFER, FURTHER ENCUMBRANCE OR
DISPOSITION WHICH IS PROHIBITED OR RESTRICTED BY THE DEED OF TRUST, THEN
BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE LOCKOUT PREPAYMENT FEE
SPECIFIED IN SECTION 9. BY INITIALING THIS PROVISION IN THE SPACE PROVIDED
BELOW, BORROWER AGREES THAT HOLDER’S AGREEMENT TO MAKE THE LOAN AT THE INTEREST
RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION
FOR THIS WAIVER AND AGREEMENT.
BORROWER’S INITIALS:/s/CJS
11.    Liability of Borrower.


(a)    Upon the occurrence of an Event of Default, except as provided in this
Section 11, Holder will look solely to the Property and the security under the
Loan Documents for the repayment of the Secured Indebtedness and will not
enforce a deficiency judgment against Borrower. However, nothing contained in
this provision shall limit the rights of Holder to proceed against Borrower
and/or the Liable Party (but not any of their respective constituent members,
partners, or shareholders, direct or indirect, other than Liable Party under the
Guaranty), if any, (i) to enforce any leases entered into by Borrower or its
affiliates as a tenant under any of the Leases; (ii) to recover damages for
fraud, material misrepresentation, material breach of warranty (and in order to
recover from Liable Party, material, intentional misrepresentation or material,
intentional breach of warranty) or intentional material physical waste; (iii) to
recover any condemnation proceeds or insurance proceeds or other similar funds
which have been misapplied by Borrower in violation of the Loan Documents or
which, under the terms of the Loan Documents, should have been paid to Holder;
(iv) to recover (A) any tenant security deposits, tenant letters of credit or
other tenant deposits or tenant termination,
restoration, or signage fees or other similar fees paid to Borrower in
connection with the Property and that are not applied as expressly set forth in
the Loan Documents, or (B) prepaid


8
PROMISSORY NOTE

--------------------------------------------------------------------------------





rents for a period of more than thirty (30) days after an Event of Default;
(v) to recover Rents and Profits received by Borrower after the first day of the
month in which an Event of Default occurs and prior to the date Holder acquires
title to the Property which have not been applied to the Loan or in accordance
with the Loan Documents to operating and maintenance expenses of the Property;
(vi) to recover solely from Borrower (and not Liable Party with respect to this
Section 11(a)(vi)) damages, costs and expenses arising from, or in connection
with, Article 6 of the Deed of Trust pertaining to hazardous materials or the
Indemnity Agreement; (vii) with respect to Borrower only (and not Liable Party),
to recover all amounts due and payable pursuant to Sections 11. 6 and 11.7 of
the Deed of Trust and any amount expended by Holder in connection with the
foreclosure of the Deed of Trust; (viii) to recover costs and damages arising
from Borrower’s failure to pay any insurance premiums or Impositions in the
event Borrower is not required to deposit such amounts with Holder pursuant to
Section 2.5 of the Deed of Trust; and (ix) to recover damages arising from
Borrower’s failure to comply with Section 8.1 of the Deed of Trust pertaining to
ERISA.
 
(b)    The limitation of liability in Section 11(a) shall not apply and the Loan
will be a recourse loan to the Borrower and to Liable Party (but not any of
their respective constituent members or partners, or shareholders, direct or
indirect, other than Liable Party under the Guaranty), in the event that
Borrower commences a voluntary bankruptcy or insolvency proceeding or is
involved in a collusive involuntary bankruptcy or insolvency proceeding, which
is not dismissed within one hundred twenty (120) days of filing. In addition,
this agreement shall not waive any rights which Holder would have under any
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Secured Indebtedness or to require that the Property shall continue to
secure all of the Secured Indebtedness.
(c)    The limitation of liability in Section 11(a) shall not apply and the Loan
shall be fully recourse to Borrower and the Liable Party (but not any of their
respective constituent members, partners or shareholders, direct or indirect,
other than Liable Party under the Guaranty), in the event there is a voluntary
Transfer or voluntary Secondary Financing except as permitted in the Loan
Documents or as otherwise approved in writing by Holder. For purposes of this
paragraph, “Transfers” shall only refer to transfers of ownership of the
Property or of ownership in entities directly or indirectly owning the Property,
in each case which is voluntary.
(d)    Notwithstanding the foregoing, in the event that Borrower fails to
maintain or replace the Interest Rate Cap Agreement as and when required under
the Deed of Trust or the terms of the Interest Rate Cap Agreement, at Holder’s
sole option, Borrower and Liable Party (but not any of their respective
constituent members, partners, or shareholders, direct or indirect, other than
Liable Party under the Guaranty), shall be liable on a recourse basis for all
actual damages, costs, expenses, or liabilities (including reasonable attorneys’
fees) that Holder may incur as a result of such failure and the limitation on
liability set forth in Section 11(a) of the Note and Section 9.1(a) of the Deed
of Trust shall not be applicable thereto; provided however, that in no event
shall Borrower be liable for consequential damages arising out of such failure,
including, without limitation, incidental damages, punitive damages, lost
profits or opportunity costs.
    


9
PROMISSORY NOTE

--------------------------------------------------------------------------------





12.    Earn Out Funding. Borrower may request that Holder disburse additional
loan proceeds in an amount up to but not exceeding the Maximum Loan Amount
solely to reimburse Borrower for tenant improvements and leasing commissions,
subject to the terms and conditions set forth in this Section 12; provided,
however, in no event shall the total Loan Amount exceed $47,400,000.00:
(a)    The “Earn Out Funding” shall be equal to the amount funded to reimburse
Borrower for the costs associated with tenant improvements and leasing
commissions paid for new leases, lease expansions or lease renewals that meet
the requirements of the Leasing Guidelines or as otherwise reasonably approved
by Holder.
(b)    Tenant improvements for leases shall not exceed sixty-five and 00/100
dollars ($65.00) per rentable square foot for new leases and renewals. Leasing
commissions in all cases shall not exceed seven and a half percent (7.5%) of
gross rentals.
(c)    The Earn Out Funding shall be funded in amounts of not less than five
hundred thousand dollars ($500,000.00) per advance, with reasonable out of
pocket costs incurred by Holder paid to Holder for each advance, with no more
than one advance per quarter or four advances per year (provided that the final
advance may be less than five hundred thousand dollars ($500,000.00) if
necessary to achieve the Maximum Loan Amount.
(d) On each Earn Out Funding Date, the Debt Yield Ratio (as defined in Section
14(c) below) based on the net operating income, in the opinion of Holder acting
reasonably, derived from the Property shall be no less than nine percent (9.0%)
during the first (1st) three (3) years of the Loan at the time of the requested
future funding, and no less than nine and half percent (9.5%) thereafter at the
time of the requested future funding.
(e)    On each Earn Out Funding Date, the loan to value ratio based on the
Property shall not exceed sixty percent (60%) as determined by Holder in its
reasonable discretion. In the event the threshold is not achieved, Borrower
shall have the right to request in writing that Holder engage, at Borrower’s
sole cost and expense, an appraiser to determine the value of the Property, and
Holder shall engage such appraiser.
(f)    On each Earn Out Funding Date, there shall be no material adverse change
in the Borrower or the Property and there shall be no Event of Default under
this Note, the Assignment of Leases, the Guaranty or the Unsecured Indemnity
Agreement or facts existing that with the giving of notice or passage of time
would constitute an Event of Default.
(g)    The Annual Interest Rate applicable to the Initial Loan Amount shall be
applicable to the Earn Out Funding, and at Holder’s option shall be documented
as additional advances to the existing Loan Amount.
(h)    The documentation required to be submitted to Holder for the Earn Out
Funding shall include, but not be limited to (but only to the extent
applicable): (i) copies of the applicable fully executed leases or lease
amendments, (ii) copies of the applicable commencement date agreements or other
documentation reasonably acceptable to Holder that confirms each tenant’s
acceptance of its premises (if available in connection with said draw


10
PROMISSORY NOTE

--------------------------------------------------------------------------------





request), (iii) copies of invoices, (iv) copies of lien releases (for
reimbursements of costs incurred by Borrower for the prior tenant improvements
or portion thereof), (v) a signed certification by a corporate officer of the
Borrower (or the equivalent) confirming that the applicable portion of the
subject tenant improvements has been completed and has been (or will be) paid
for and (vi) any other documentation reasonably requested by Holder.
(i)    The Borrower shall be responsible for all reasonable third party costs
associated with the inspection or verification of construction as described in
this Section 12 and for all reasonable attorneys’ fees in connection with the
Earn Out Funding. Holder may retain the services of a third party consultant to
perform inspections upon completion of construction, and the reasonable cost of
such consultant shall be borne by the Borrower.
(j)    The Earn Out Funding shall be on such other terms and conditions as
Holder may reasonably determine to be consistent with funding the Loan,
including obtaining title insurance endorsements (to the extent available)
insuring a continued first lien of the Loan at the time of each funding in the
amount of such funding, which shall be provided by Borrower.
13.    Waiver by Borrower. Except as expressly otherwise provided in this Note
or in the other Loan Documents, Borrower and others who may become liable for
the payment of all or any part of this Note, and each of them, waive diligence,
demand, presentment for payment, notice of nonpayment, protest, notice of
dishonor and notice of protest, notice of intent to accelerate and notice of
acceleration and specifically consent to and waive notice of any amendments,
modifications, renewals or extensions of this Note, including the granting of
extension of time for payment, whether made to or in favor of Borrower or any
other person or persons.
14.    Extension of Maturity Date.


(a)    Borrower shall have two (2) one-year options to extend the Maturity Date
of the Loan (the “Extension Options”).
(b)    The Interest Rate during each of the extensions shall be the (a) the sum
of (x) the one month LIBOR Rate plus (y) the Spread.
(c)    The Extension Options shall be subject to the following conditions: (i)
there shall be no Event of Default under the Loan Documents, the Indemnity
Agreement or the Guaranty at the time of the exercise of any Extension Option;
(ii) the Debt Yield Ratio (as defined below) at the time of the exercise of the
applicable Extension Option shall be no less than 9.5% (the “Debt Yield
Requirement”); (iii) the loan to value ratio of the Property at the time of the
exercise of the applicable Extension Option shall be no greater than sixty
percent (60%) as determined by Holder in its reasonable discretion (the “Loan to
Value Requirement”); provided, however, in the event the Loan to Value
Requirement is not satisfied, Borrower shall have the right to request in
writing that Holder engage, at Borrower’s sole cost and expense, an appraiser to
determine the value of the Property, which appraiser Holder shall engage; (iv)
the Borrower shall comply with all of the requirements set forth in the first
sentence of Section 2.11(b) of the Deed of Trust pertaining the Interest Rate
Cap Agreement (the “Interest Rate Cap Requirements”) (except that with


11
PROMISSORY NOTE

--------------------------------------------------------------------------------





respect to each of the Extension Options the interest rate referred to in the
first sentence of the Interest Rate Cap Requirements shall be such interest rate
that is determined by Holder in its sole good faith discretion); (v) the
Borrower shall pay all costs and expenses incurred by Holder in connection with
such extension including title insurance premiums, documentation costs and
reasonable attorneys’ fees; (vi) Borrower shall pay a fee equal to twenty-five
one hundredths percent (0.25%) of the outstanding Loan balance for each
Extension Option exercised; and (vii) Borrower and Liable Party shall execute
applicable extension documents satisfactory to Holder relating to the Loan
Documents, the Indemnity Agreement and the Guaranty (provided that Liable Party
shall not be required to execute the Indemnity Agreement or any modification
thereof). “Debt Yield Ratio” shall mean the ratio (expressed as a percentage) of
the net operating income derived from the Property projected for the succeeding
twelve (12) month period, as determined by Holder in its reasonable discretion
(“Projected NOI”), to the outstanding principal balance of the Loan. Projected
NOI shall be determined by Holder in its reasonable discretion based on
financial statements, rent rolls and budgets to be provided by Borrower and
reasonably satisfactory to Holder. In the event that the Debt Yield Requirement
and/or the Loan to Value Requirement is not satisfied, Borrower may prepay the
outstanding principal balance of the Loan, without a prepayment fee, in the
amount necessary to satisfy such conditions.
(d)    In the event Borrower wishes to exercise an Extension Option it shall
provide Holder with notice that it shall exercise such Extension Option at least
forty-five (45) days prior to the applicable Maturity Date of the Loan. Holder
shall determine such initial Interest Rate as of approximately 11:00 a.m. London
time on the second Business Day prior to the applicable Maturity Date. Holder
shall notify the Borrower of the initial Interest Rate and acceptable terms for
any required interest rate protection instrument (in accordance with the terms
of Section 2.11 of the Deed of Trust) with respect to any extension prior to
such applicable Maturity Date.
(e)    With respect to any extension, the Interest Rate will be reset by Holder
effective the first calendar day of the second month following the month during
which the effective date of the extension occurred and effective the first
calendar day of the first month of each successive one month period thereafter
during the remaining term of the Loan (the “Extension Rate Reset Dates”) and
Borrower shall comply with all of the Interest Rate Cap Requirements. The
Interest Rate will be reset as aforesaid to the rate equal to the sum of (x) the
Spread plus (ii) the one month LIBOR Rate as of approximately 11:00 a.m. London
time on the second Business Day prior to each of the Extension Rate Reset Dates.
15.    Exercise of Rights. No single or partial exercise by Holder, or delay or
omission in the exercise by Holder, of any right or remedy under the Loan
Documents shall waive or limit the exercise of any such right or remedy. Holder
shall at all times have the right to proceed against any portion of or interest
in the Property in the manner that Holder may deem appropriate, without waiving
any other rights or remedies. The release of any party under this
Note shall not operate to release any other party which is liable under this
Note and/or under the other Loan Documents or under the Indemnity Agreement.


        


12
PROMISSORY NOTE

--------------------------------------------------------------------------------





16.    Fees and Expenses. If Borrower defaults under this Note, Borrower shall
be personally liable for and shall pay to Holder, in addition to the sums stated
above, the reasonable costs and expenses of enforcement and collection,
including a reasonable sum as an attorney's fee. This obligation is not limited
by Section 11.


17.    No Amendments. This Note may not be modified or amended except in a
writing executed by Borrower and Holder. No waivers shall be effective unless
they are set forth in a writing signed by the party which is waiving a right.
This Note and the other Loan Documents are the final expression of the lending
relationship between Borrower and Holder.


18.    Governing Law. This Note is to be construed and enforced in accordance
with the laws of the State in which the Property is located.


19.    Construction. The words “Borrower” and “Holder” shall be deemed to
include their respective heirs, representatives, successors and assigns, and
shall denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note.


20.    Notices. All notices, demands, requests and consents permitted or
required under this Note shall be given in the manner prescribed in the Deed of
Trust.


21.    Time of the Essence. Time shall be of the essence with respect to all of
Borrower's obligations under this Note.


22.    Severability. If any provision of this Note should be held unenforceable
or void, then that provision shall be deemed separable from the remaining
provisions and shall not affect the validity of this Note, except that if that
provision relates to the payment of any monetary sum, then Holder may, at its
option, declare the Secured Indebtedness (together with the Lockout Prepayment
Fee, if applicable) immediately due and payable.


21.    ORAL LOAN AGREEMENTS. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
LENDER TO BE ENFORCEABLE.


[Signature on following page]




13
PROMISSORY NOTE

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the
Execution Date.




KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company


By:
KBSGI REIT ACQUISITION II, LLC,

a Delaware limited liability company,
its sole member
By:
KBSGI REIT PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer






S-1
PROMISSORY NOTE